Case: 13-20080      Document: 00512612085         Page: 1    Date Filed: 04/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-20080                             April 29, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JERRY WAYNE GREEN,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-110


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jerry Wayne Green, Texas prisoner # 1340952, was convicted of murder
and sentenced to 80 years of imprisonment. The district court dismissed his
28 U.S.C. § 2254 application as time barred. We granted Green a certificate of
appealability (COA) on the question of whether he is entitled to equitable
tolling of the limitation period because he did not learn until the day the
limitation period expired that the Texas Court of Criminal Appeals (TCCA)

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20080    Document: 00512612085     Page: 2   Date Filed: 04/29/2014


                                 No. 13-20080

had denied his state postconviction application and that postconviction counsel
would not be filing a § 2254 application as promised by counsel.
      We disagree with the respondent that Green has abandoned
consideration of the district court’s decision to deny him equitable tolling. See
Williams v. Cain, 217 F.3d 303, 305 (5th Cir. 2000). Nevertheless, for the
following reasons, we affirm.
      Green is entitled to equitable tolling of the limitation period if he shows
“(1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way and prevented timely filing.”
Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation marks and
citation omitted). Green has the burden of establishing that he is entitled to
equitable tolling.   See Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir.),
modified on reh’g, 223 F.3d 797 (5th Cir. 2000). The district court’s decision to
deny him equitable tolling is reviewed for an abuse of discretion. See Fisher v.
Johnson, 174 F.3d 710, 713 (5th Cir. 1999).
      “[A]ttorney abandonment can qualify as an extraordinary circumstance
for equitable tolling purposes.” Manning v. Epps, 688 F.3d 177, 185 n.2 (5th
Cir. 2012) (relying on Maples v. Thomas, 132 S. Ct. 912, 924 (2012)), cert.
denied, 133 S. Ct. 1633 (2013). Assuming without deciding that Green has met
his burden of proving attorney abandonment, we conclude that Green fails to
show that he acted with “reasonable diligence.” Holland, 560 U.S. at 653
(internal quotation marks and citation omitted). “The act of retaining an
attorney does not absolve the petitioner of his responsibility for overseeing the
attorney’s conduct or the preparation of the petition.” Manning, 688 F.3d at
185 (internal quotation marks and citation omitted).               Green hired
postconviction counsel with, at most, six months remaining in the limitation
period. He offers no evidence that he made any effort to ensure that counsel



                                       2
    Case: 13-20080    Document: 00512612085     Page: 3   Date Filed: 04/29/2014


                                 No. 13-20080

would file his state postconviction application with enough time remaining in
the limitation period to seek § 2254 relief should the TCCA deny relief. Cf.
Palacios v. Stephens, 723 F.3d 600, 607 (5th Cir. 2013). He also admits that
he failed to ensure during the three-year pendency of his state application that
his § 2254 application would be filed once the TCCA denied relief. Cf. Holland,
560 U.S. at 652-53; Manning, 688 F.3d at 184-86. Accordingly, he has failed
to show that the district court abused its discretion in denying him equitable
tolling.
      The judgment of the district court is AFFIRMED. Green’s motion for
leave to file a supplemental brief is GRANTED.




                                       3